
	
		II
		Calendar No. 48
		110th CONGRESS
		1st Session
		S. 263
		[Report No. 110–22]
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 16, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Oregon Resource Conservation Act of 1996 to
		  reauthorize the participation of the Bureau of Reclamation in the Deschutes
		  River Conservancy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deschutes River Conservancy
			 Reauthorization Act of 2007.
		2.Extension of
			 participation of Bureau of Reclamation in Deschutes River
			 ConservancySection 301 of the
			 Oregon Resource Conservation Act of 1996 (division B of Public Law 104–208; 110
			 Stat. 3009–534) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by striking Deschutes River Basin Working Group and inserting
			 Deschutes River Conservancy Working Group; and
				(B)by striking
			 paragraph (5) and inserting the following:
					
						(5)QuorumThe
				term quorum means 8 of those qualified Working Group members
				appointed and eligible to
				serve.
						;
				(2)in subsection
			 (b)(3), by inserting before the period at the end the following: , and
			 up to a total amount of $2,000,000 during each of fiscal years 2007 through
			 2016; and
			(3)in subsection
			 (h), by inserting before the period at the end the following: , and
			 $2,000,000 for each of fiscal years 2007 through 2016.
			
	
		February 16, 2007
		Reported without amendment
	
